                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 IMMARA ROBINSON,

                         Petitioner,

                   v.                     CAUSE NO.: 3:18-CV-743-RLM-MGG

 WARDEN,

                         Defendant.

                             OPINION AND ORDER

      Immara Robinson, a prisoner without a lawyer, filed a habeas petition

challenging a disciplinary proceeding (WCC 18-3-356) at the Westville

Correctional Facility in which a disciplinary hearing officer found Mr. Robinson

guilty of possessing a deadly weapon in violation of Indiana Department of

Correction Offense 106. He was sanctioned with the loss of thirty days earned

credit time.

      Mr. Robinson argues that he is entitled to habeas relief because the

hearing officer lacked sufficient evidence to find him guilty. He says he couldn’t

have put the shank in the utility box from inside the cell due to the size of the

utility box and shank as well as his limited access. He says he couldn’t have

placed the shank in the utility box from outside the cell due to shackles and that

he couldn’t have had access to a shank because he was searched numerous

times. He states that the video evidence didn’t show when correctional staff

found the shank and there are no photographs of the shank in the utility box.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof
       will suffice, so long as the record is not so devoid of evidence that
       the findings of the disciplinary board were without support or
       otherwise arbitrary. Although some evidence is not much, it still
       must point to the accused’s guilt. It is not our province to assess
       the comparative weight of the evidence underlying the disciplinary
       board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

      Under departmental policy, Offense 106 is defined as the possession or

use of any dangerous or deadly weapon. The administrative record includes a

conduct report in which a correctional officer represents that he found an

improvised weapon inside the gray utility box outside Mr. Robinson’s cell during

security rounds. It also includes a photograph of the shank and a video recording

of the area outside Mr. Robinson’s cell when the shank was found, though this

recording isn’t particularly helpful due to its low picture quality and frame rate.

Though this evidence may be less than conclusive, it suggests that Mr. Robinson

came into possession of a shank and placed it in the utility box, so it constitutes

some evidence that Mr. Robinson possessed a dangerous weapon. Therefore, the

claim that the hearing officer lacked sufficient evidence for a finding of guilt is

not a basis for habeas relief.

      Because Mr. Robinson hasn’t asserted a valid claim for habeas relief, the

habeas petition is denied. Mr. Robinson doesn’t need a certificate of appealability

to appeal this decision because he is challenging a prison disciplinary

proceeding, See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009), but

he can’t proceed in forma pauperis on appeal because the court finds pursuant




                                        2
to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good

faith.

         For these reasons, the court:

               (1) DENIES the habeas corpus petition (ECF 1);

               (2) DIRECTS the clerk to enter judgment and close this case; and

               (3) DENIES Immara Robinson leave to proceed in forma pauperis on

         appeal.

         SO ORDERED on July 8, 2019

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         3
